Citation Nr: 0936728	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to 
November 2002.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to service connection for a bilateral leg disability and a 
bilateral elbow disability.  

The Veteran testified before the undersigned at an April 2005 
videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In September 2005 and June 2008, the Board remanded these 
matters for further development.

In a May 2008 written statement, the Veteran raised the 
issues of entitlement to service connection for a right knee 
disability, an increased rating for bilateral shoulder 
disabilities, and an increased rating for a left knee 
disability.  These claims have not yet been adjudicated and 
are referred to the agency of original jurisdiction (AOJ) for 
appropriate action.



FINDINGS OF FACT

1.  The Veteran's bilateral leg disability is the result of 
an in-service disease or injury.

2.  The Veteran's bilateral elbow disability is the result of 
an in-service disease or injury.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a bilateral elbow 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the claims for service connection 
for a bilateral leg disability and a bilateral elbow 
disability, the claims are substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Leg Disability

An October 2008 VA examination report indicates that the 
Veteran has been diagnosed as having a bilateral leg 
disability, identified as mild generalized polyneuropathy.  
Furthermore, the Veteran's service treatment records reveal 
that in January 1988 he reported a tingling sensation in his 
right leg.  In January 1991, he reported pain in the anterior 
thighs while playing softball and was diagnosed with 
quadriceps myofasciitis.  Also, in July 2002 the Veteran 
reported a shooting and tingling pain down both legs and was 
diagnosed with diffuse joint pains.  Thus, there is evidence 
of a current bilateral leg disability and in-service leg 
conditions.

The only opinion with regard to the etiology of the Veteran's 
current bilateral leg disability is that of the physician who 
conducted the October 2008 VA examination.  The physician 
concluded that it was likely ("at least as likely as not") 
that the Veteran's leg symptoms were related to his military 
service.  This opinion was based on the fact that the Veteran 
had reported that he began experiencing such symptoms while 
in service.

The examiner explained the reason for his opinion and it is 
consistent with the evidence of record.  Therefore, this 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

As the only medical opinion concerning the etiology of the 
Veteran's bilateral leg disability indicates that it is 
related to service, service connection must be granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Bilateral Elbow Disability

The Veteran's medical records indicate that he has been 
diagnosed as having various elbow disabilities.  For example, 
an October 2008 VA examination report indicated a diagnosis 
of bilateral lateral epicondylitis.  

Furthermore, the Veteran has stated on several occasions that 
he injured his elbows and began experiencing bilateral elbow 
pain in service due to his occupational duties, which 
included performing aircraft maintenance and typing on a 
computer for hours at a time.  For example, the October 2008 
VA examination report reveals that the Veteran reported first 
having bilateral elbow pain in approximately 2000.  He denied 
any specific injury, but rather stated that the onset of the 
symptoms was slow and gradual.  In a May 2008 written 
statement, the Veteran stated that his bilateral elbow pain 
resulted from strained movements to repair console monitors 
on E-3 AWACS planes for eight years, followed by 4 years of 
sitting at an office computer for hours and typing unit 
activity and supervisory reports.  

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was a satellite and wideband communication 
technician and a telephone systems technician.  Furthermore, 
the Veteran's service treatment records indicate that in July 
2001 he was diagnosed as having a right arm ulnar nerve 
impingement and inflammation, manifested by right elbow 
tingling and numbness.  Although the Veteran's service 
treatment records do not reveal any indications of bilateral 
elbow pain, the Veteran is competent to report in-service 
elbow injuries and his symptoms, such as pain.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As 
the Veteran's testimony is consistent with the conditions and 
circumstances of his service and in light of his July 2001 
in-service treatment for right elbow tingling and numbness, 
in-service elbow injuries are conceded.  38 U.S.C.A. 
§ 5107(b).  Thus, there is evidence of a current bilateral 
elbow disability and in-service elbow conditions.

There are conflicting medical opinions as to the etiology of 
the Veteran's bilateral elbow disability.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994). 

An August 2005 letter from a physician assistant at Shaw Air 
Force Base includes an opinion that the Veteran's bilateral 
elbow pain could be attributed or caused by his military 
service.  Although no explanation or reasoning was provided 
for this opinion, it was apparently based on a review of the 
Veteran's service treatment records and the fact that the 
Veteran reported bilateral elbow pain in service.

The October 2008 VA examination report, however, includes an 
opinion that it was not likely ("less likely than not") 
that the Veteran's bilateral elbow disability was related to 
service.  The examiner stated that there was "insufficient 
evidence" to support a conclusion that the Veteran's lateral 
epicondylitis was service connected, however he did not 
provide any further explanation or rationale for his opinion.

At the very least, the August 2005 and October 2008 opinions 
are equally probative as to the etiology of the Veteran's 
bilateral elbow disability.  Therefore, the evidence is at 
least in relative equipoise as to whether a nexus exists 
between the Veteran's bilateral elbow disability and service.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that the criteria for service connection for 
a bilateral elbow disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a bilateral leg 
disability is granted.

Entitlement to service connection for a bilateral elbow 
disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


